Citation Nr: 0432253	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-14 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel





INTRODUCTION

The veteran had active service from August 1974 to June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The RO denied entitlement to service 
connection for GERD.

The veteran presented testimony at a personal hearing in 
April 2003 before a Decision Review Officer (DRO) at the RO.  
A copy of the hearing transcript is contained in the claims 
file.  


FINDINGS OF FACT

1.  The veteran's service medical records are negative for 
complaints, findings, or diagnosis of gastroesophageal reflux 
disease.  

2.  There is no competent medical evidence of record relating 
the veteran's current GERD to any disease or injury which 
occurred during active military service.


CONCLUSION OF LAW

Gastroesophageal reflux disease was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues currently before the Board arose from a 
claim which was filed in February 2001.  The regulatory 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective on 
August 29, 2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a letter dated in January 2002, the RO informed the 
veteran of the VCAA and its potential effect upon his claim.  
In addition, the appellant was advised, by virtue of a 
detailed May 2003 statement of the case (SOC), of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the May 2003 SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

III.  Analysis

In the veteran's initial claim for compensation, received in 
May 1995 after his retirement from service, he sought 
entitlement to service connection for multiple disabilities, 
which did not include gastroesophageal reflux disease.  In 
February 1991, the veteran filed a claim for entitlement to 
service connection for GERD, and asserted that he was treated 
while in service and was currently being treated at a VA 
medical center for GERD.  The veteran contends that symptoms 
of GERD were shown in service and that his current GERD is 
related to the in-service symptoms.  The veteran further 
contends that he did not know, nor did his medical providers 
in service know, that symptoms shown in service were related 
to GERD.

The service medical records (SMRs) are negative for any 
complaints, findings, or diagnosis indicative of GERD.  Upon 
review, the SMRs show that, in July 1994 at a pentennial 
examination, the veteran denied frequent indigestion.  He 
reported having had stomach, liver, or intestinal trouble, 
which the examiner commented was a history of hepatitis A 
with no sequelae.  It was also noted that the veteran had 
chronic congestion and allergies, with no sequelae.  A 
clinical evaluation of systems was normal.

The SMRs further reflect that the veteran sought treatment in 
November 1994 for allergic rhinitis and dyspnea.  The 
impression was reactive airway disease, asthma, and allergic 
rhinitis.  The report of an allergy work-up noted that the 
veteran brought in a specimen tube of small flecks of sputum.  
The symptoms included a cough with phlegm production, 
constant rhinorrhea, and a foul smelling drainage from the 
nose.  He had intermittent headaches.  The impression was 
chronic rhinitis:  allergic versus non-allergic and a 
questioned component of chronic sinusitis causing productive 
post-nasal sputum production.  

At his retirement examination in March 1995, the veteran 
denied frequent indigestion.  The clinical examiner noted 
that the veteran was seen initially for allergies in June 
1994 and was evaluated for allergies in November 1994.  He 
had history of an asthma attack in November 1994.  His 
complaints of headaches were associated with sinus problems 
or neck pain.  Many of his other symptoms were associated 
with a severe asthma attack in November 1994, which that was 
not considered disabling.  The examiner also noted that the 
veteran had allergies and was receiving shots; that condition 
also was not considered disabling.  

At his personal hearing before the DRO in April 2003, the 
veteran testified that he had always had sinus problems, and 
had childhood allergies.  He said that, upon his deployment 
to Okinawa in 1994, he began noticing some symptoms which 
were attributed to allergies, and that one time his throat 
started to close when he had an allergic reaction to a fruit.  
The symptoms persisted and, after he returned stateside, he 
started noticing more heartburn, upset stomach, headaches, 
and things of that nature.  He also recalled a severe 
allergic reaction to a cat.  He concluded that all his 
symptoms were attributed to allergies.  He also testified 
that he had undergone two upper gastrointestinal series, one 
with a liquid barium swallow and the other with a thicker 
barium swallow with solid food.  The conclusion was that 
everything in his throat worked mechanically perfect.  The 
veteran further testified that he continued to have the 
blockage and regurgitation symptoms after discharge from 
service, until GERD was diagnosed in February 2000 and 
medication was prescribed.

The first medical evidence of record subsequent to service 
noting treatment for GERD was in February 2000, approximately 
5 years after service.  The veteran complained of mid-chest 
pain and an indigestion feeling when he lay down at night, 
which was worse after eating spicy food.  He was assessed as 
having GERD, and information regarding the management of GERD 
was provided.  In March 2000 he complained of difficulties 
with dysphagia, and reported having periodic symptoms since 
the 1970s.  He described that solid food episodically would 
become stuck, and he pointed to the suprasternal area.  When 
that happened, he was unable to swallow liquids, and often 
had to regurgitate a food bolus.  He reported having an upper 
gastrointestinal series a few years earlier which was within 
normal limits.  He said his symptoms had worsened recently.  
He had heartburn symptoms, especially nocturnal, which 
medication had relieved.  The assessment was heartburn, solid 
dysphagia, and a cough, all suspected as GERD-related 
symptoms.  His medication was changed.  

In April 2000 the veteran reported that his dysphagia 
symptoms were much improved on the prescribed medication.  A 
February 2001 VA outpatient treatment record noted that the 
veteran had no symptoms of GERD with use of medication.  The 
assessment was that GERD had resolved and was stable with 
medication.  In February 2002, he denied having heartburn or 
reflux.  The assessment was that GERD symptoms were 
controlled.  

The Board has carefully considered the veteran's statements.  
He is certainly competent, as a lay person, to report that as 
to which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  He is not, however, competent to 
offer his medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
statements are not competent medical evidence as to a nexus 
between his current GERD and any unreported symptoms he may 
recall from active service, or as to claimed continuity of 
symptomatology demonstrated after service. 

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's current GERD began 
during service.  There is no competent medical evidence that 
the veteran currently has GERD which has been linked to 
service or to a service-connected disability.  No probative, 
competent medical evidence exists of a relationship between 
any currently claimed GERD and any continuity of 
symptomatology asserted by the veteran.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom. McManaway v. 
Principi,14 Vet. App. 275 (2001) (per curiam); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, the claim for service 
connection must be denied.


ORDER

Entitlement to service connection for GERD is denied.


___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



